Case 6:20-cv-00176-JCB Document 34-12 Filed 05/15/20 Page 1 of 22 PageID #: 1430




                 Attachment 9
    Case 6:20-cv-00176-JCB Document 34-12 Filed 05/15/20 Page 2 of 22 PageID #: 1431




                                 Qualitative Study on Consumer
                                Perceptions of Cigarettes Health
                                                Warning Images

                                                                                  Denise Dickinson, MPH
                                                                                        Kim Hayes, MPH
                                                                                          Mary Oxendine
                                                                                        Anupama Warrier
                                                                          Jennifer Alexander, MPH, MSW
                                                                                      Katherine Kosa, MS

                                                    Final Report – Contract #GS-10F-0097L
                                                                              April 27, 2018

1           RTI International is a registered trademark and a trade name of Research Triangle Institute.   www.rti.org
Overview Case 6:20-cv-00176-JCB   Document 34-12 Filed 05/15/20 Page 3 of 22 PageID #: 1432




    •   Pursuant to its responsibilities under the Tobacco Control Act, FDA’s Center
        for Tobacco Products (CTP) is conducting studies that build on prior
        research to gain insight on consumer comprehension, perceptions, and
        reactions to cigarette graphic health warning images. This focus group
        project is a component of that research.

    •   The knowledge gained from these groups will be used to refine the image
        element of warnings that will eventually be paired with text warning
        statements.




2
ObjectivesCase 6:20-cv-00176-JCB   Document 34-12 Filed 05/15/20 Page 4 of 22 PageID #: 1433



    RESEARCH QUESTIONS
    1. What information do the images alone convey to consumers? What
       information do people take away from the image?
    2. Which images convey the clearest information to consumers about the
       health consequences of cigarette smoking?
    3. Which image statement parings convey the clearest information to
       consumers about the health consequences of cigarette smoking?
    4. Does each image accurately depict the health consequence of smoking
       described in its paired warning statement?
    5. Are the people/organs/conditions depicted in each image
       believable/realistic?
    6. How do the images aid in comprehension/understanding of the health effect
       of smoking beyond the statement alone?
    7. In instances where there are multiple images for the same health condition,
       which image/statement pairing provides the clearest information to
       consumers?
    8. Which image/statement pairings give participants new information they
       didn’t know before?
3
Methods (2)
         Case 6:20-cv-00176-JCB                Document 34-12 Filed 05/15/20 Page 5 of 22 PageID #: 1434




        Procedures:
        Participant Recruitment
        Subcontracted facilities in each location recruited participants by telephone from their existing databases using
         screeners (adult and youth).
        Before speaking with youth, facilities obtained consent to screen from parent. Youth were asked to complete
         screening in a private location. Individual responses to screener questions were not shared with parents. Qualified
         youth were required to bring a signed parent permission form to the facility in order to participate.
        All participants, upon arrival at the facilities, signed a consent (adult) or assent (youth) form and were given a copy
         of the form.
        Participants were paid an incentive at the conclusion of each focus group.
        Focus Group Discussion
        Each focus group lasted up to 90 minutes and was led by a trained moderator (n=2) using a semi-structured
         moderator guide.
        Participants were given a “Participant Booklet” containing images and image/statement pairings to be discussed in
         the group. Each image was sized to be 55mm wide x 42mm tall (the actual size they would be on a pack of
         cigarettes). There were 4 unique booklets, each comprising a subset of health topics. Each booklet was used in 5
         groups and was used in each city at least once. At the end of each booklet was an “Individual Worksheet” spanning
         all health topics that contained all images and image/statement pairings for which there were multiple pairings.
        For each health topic, participants first answered questions about the image alone, followed by the
         image/statement pairings. When there were multiple images per statement, participants were asked to circle the
         image that goes best with the statement in their booklets. At the end of the discussion, participants completed the
         “Individual Worksheet” and discussed their answers.
        Groups were audio recorded and video streamed and notes taken for each group.
        Audio recordings were transcribed.




6
Harms Child  – Image A
        Case 6:20-cv-00176-JCB            Document 34-12 Filed 05/15/20 Page 6 of 22 PageID #: 1435



     General Responses

     •   Most participants understood that this image was a sick child with a
         breathing problem.
           •   Participants mentioned that the child had difficulty breathing (asthma,
               breathing complications, wheezing).                                                    A
     •   A common theme was the effects of secondhand smoke.




     Is there anything confusing about the image? Is the image realistic?

     •   Some participants stated that it was unclear what was wrong with the
         child. Without additional information, participants would not know that the
         image is associated with smoking.
     •   Most participants thought the image was clear and realistic, although
         some said it was not.
           •   It could be realistic because there are a lot of different breathing problems
               associated with smoking.
           •   Reasons it was not realistic were: the child appeared to be too young to be so
               sick; the image didn’t look natural (it looked drawn or photoshopped, especially
               the tube and mask); eyes were not red enough.
     Suggestions for improvement

     •   Make the tube to the mask look more realistic vs. drawn on.
14
Harms Child  – Image B
        Case 6:20-cv-00176-JCB             Document 34-12 Filed 05/15/20 Page 7 of 22 PageID #: 1436




     General Responses

     •   Participants had a variety of opinions about what the image was
         showing, including that the girl was coughing, sneezing or crying.
     •   Participants noted that the child appears to be sick and is wearing
         a hospital gown, although not all participants identified her clothing                        B
         as a hospital gown.
     •   Less common interpretations were that the child was singing into a
         microphone or that she was dirty.
     Is there anything confusing about the image? Is the image realistic?

     •   It was unclear if the child was sick, yawning, coughing from
         choking on water, if she tasted something bad or was upset about
         something.
     •   Participants had mixed opinions about whether the image was
         realistic.
           •   Lack of a background makes the image look unrealistic. The image
               appears to be exaggerated or staged. The girl’s body is not
               proportional (her hand is big) and she looks older than a toddler.
     Suggestions for improvement

     •   Make it more clear that she is coughing and wearing a hospital
         gown.
     •   Make the girl’s body more proportional (make the hand smaller).
     •   Make the girl look younger.
15
Harms Child  – Tobacco smoke can harm your children
        Case 6:20-cv-00176-JCB Document 34-12 Filed 05/15/20 Page 8 of 22 PageID #: 1437



     Which image goes best with the statement?




                  83.3%                                           16.7%


                                          A1                                       B1
     •   Most participants stated that A1 was the best pairing. Reasons for choosing A1
         included:
            •   A1 can more easily be related to smoking.
            •   A1 conveys the severity better (the mask, dark circles under his eyes and pale skin do this).
            •   Although B1 shows discomfort, it’s not clear if there would be lasting damage.
            •   In B1, it’s not clear that the child is wearing a hospital gown.
     •   Reasons for choosing B1 included:
            •   The child in B1 appears to be in more pain/distress.
            •   A1 is not a realistic outcome of secondhand smoke, whereas coughing is


     Which pairing best helps you understand the relationship between smoking and harm to children?

     •   Most participants chose A1 because it shows more serious harm, although a few
         participants said that B1 was more realistic.
16   * Results are from 42 participants in 5 groups.
Harms Babies    – Image D
        Case 6:20-cv-00176-JCB Document 34-12               Filed 05/15/20 Page 9 of 22 PageID #: 1438




     General Responses

     •   The most common interpretation of the image was that it was a low-
         birth-weight or premature baby.

                                                                                                         D


     Is there anything confusing about the image? Is the image realistic?

     •   Participants thought this image looked realistic overall.
           •   However, many participants noted that the baby looked bigger than 4 lbs.,
               noting that the baby looked healthy and normal.
     •   Males in a youth smoker group did not know that 4 lbs. was small for
         a baby.



     Suggestions for improvement

     •   A few participants noted the number on the scale could be larger to
         be more noticeable.
     •   Making the baby smaller on the scale would make it look more
         realistic.

21
Harms Babies     – Smoking during pregnancy causes premature birth
        Case 6:20-cv-00176-JCB Document 34-12 Filed 05/15/20 Page 10 of 22 PageID #: 1439




     Does the sentence help you understand what the picture is?

     •   Overall, participants said the sentence confirms what they thought
         the picture is.
     •   Some participants noted that the sentence is not necessary because                   C5
         the image is so obvious.




     Do the sentence and picture together teach you anything about the relationship between
     smoking and harm to babies?

     •   Overall, participants stated the information in the sentence was not
         new information to them.
     •   A few participants in two groups knew smoking while pregnant was
         harmful to the baby, but did not specifically know it could cause
         premature birth.




22
Harms Babies     – Smoking during pregnancy stunts fetal growth
        Case 6:20-cv-00176-JCB Document 34-12 Filed 05/15/20 Page 11 of 22 PageID #: 1440




     Does the sentence help you understand what the picture is?

     •   Overall, participants said the sentence helped them understand what
         the picture is.
     •   Participants in one group discussed that the sentence did not help                   D6
         them understand what the picture is.
           •   One participant said the phrase “stunts fetal growth” made them wonder if
               this was a week-old baby that is not gaining weight like it should or if it
               was an infant.
           •   One participant said the picture does not tell you the baby is not healthy.




     Do the sentence and picture together teach you anything about the relationship between
     smoking and harm to babies?

     •   Participants had mixed opinions about whether the sentence and
         picture together taught them anything new about the relationship
         between smoking and the harm to babies.
           •   A few participants said that most people already know smoking harms
               babies.
           •   A few participants said they did not know smoking actually “stunts” the
               growth process.

23
Cancer – Case
         Image       I
              6:20-cv-00176-JCB           Document 34-12 Filed 05/15/20 Page 12 of 22 PageID #: 1441




     General Responses

     •   The most common interpretation of the image was that it was a
         woman with a tumor.
     •   A few participants thought there might be multiple tumors or the lump
                                                                                                       I
         on the woman’s neck might be lymph nodes or a goiter.



     Is there anything confusing about the image? Is the image realistic?

     •   Overall, most participants did not identify anything confusing about
         this image.
     •   Participants had opinions about whether this image looked realistic.
           •   Some participants thought the lump was too large to be realistic. One
               participant remarked that it was not realistic because a person would
               have a tumor removed before it became that large.


     Suggestions for improvement

     •   Making the lump smaller would make this image more realistic.



30
Lung Disease     – Cigarettes cause fatal lung disease
         Case 6:20-cv-00176-JCB Document 34-12 Filed 05/15/20 Page 13 of 22 PageID #: 1442




     Which image goes best with the statement?




                  23.8%                                               73.8%


                                        S13                                                  T13
     •   Most participants believed that T13 is the best pairing.
           •    It makes more sense to show an image of the lungs than someone who is still alive because
                the topic is “fatal lung disease” (“false advertising”).
           •    it is about the lung.
     •   Some participants chose S13. Reasons include:
           •    The person in the image makes the message more personal (someone might connect it with
                someone they know).
     Which pairing best helps you understand the relationship between smoking and lung disease?

     •   Overall, participants chose the same image/statement pairing that they chose when
         determining the best image/statement pairing for this statement.




44   * Results are from 42 participants in 5 groups. Note: Total does not sum to 100% due to missing data.
Lung Disease     – SmokingDocument
         Case 6:20-cv-00176-JCB causes
                                   34-12 serious
                                         Filed 05/15/20 lung
                                                         Page 14diseases        like
                                                                of 22 PageID #: 1443


emphysema and chronic bronchitis
     Which image goes best with the statement?




                  88.1%                                        11.9%


                                         S14                                      T14
     •   Most participants believed that S14 is the best pairing.
           •    S14 is more realistic – shows how a disease affects a live person.
           •    The oxygen machine indicates a chronic, long-term condition; the machine is associated with
                emphysema and chronic bronchitis.
     •   Some participants chose T14 because the diseased lung indicated a serious disease.


     Which pairing best helps you understand the relationship between smoking and lung disease?

     •   Most participants believed that S14 helps them understand the relationship.
           •    S14 portrays diseases that you might not die from, whereas T14 portrays death.
           •    S14 sends the message that you won't necessarily die from smoking right away, but it will
                affect you for the rest of your life. You could still have irreversible damage. S14 shows an
                unhappy person, hooked up to the machine, whereas T14 could be anything (e.g. autopsy)..
           •    T14 is confusing because two diseases are mentioned while the image shows only one pair
                of lungs.
45   * Results are from 42 participants in 5 groups.
Heart Disease     – Image O
         Case 6:20-cv-00176-JCB Document 34-12             Filed 05/15/20 Page 15 of 22 PageID #: 1444




     General Responses

     •   The most common theme was that the man had open heart surgery.
         A transplant was mentioned.
     •   One participant said the man might have had a lung transplant.
     •   Participants mentioned the purpose of the tubes:                                                O
           •   to “suck up the blood”
           •   to feed him something
           •   to pump the blood
     Is there anything confusing about the image? Is the image realistic?

     •   Many participants were confused about the scar and the tubes and
         what type of surgery they indicate.
     •   Most participants thought the image was realistic, however there
         were some exceptions:
           •   the shading for the tubes is not quite right
           •   the man would unlikely be able to stand immediately after surgery
           •   the tubes do not seem to be appropriate

     Suggestions for improvement

     •   The image would be more clear if the man’s head wasn’t cut off.




59
Diabetes –CaseImage      L
               6:20-cv-00176-JCB          Document 34-12 Filed 05/15/20 Page 16 of 22 PageID #: 1445




     General Responses

     •   All groups brought up that the image shows someone testing for
         diabetes or doing a blood sugar test.
           •   One participant noted that the level was high (should be between 80 and
               120).                                                                                   L
     •   All groups discussed the fingernails being yellow, crusty, discolored
         or dirty.

     Is there anything confusing about the image? Is the image realistic?

     •   Some participants didn’t know what the rating (“175”) meant (whether
         it was high or low) One participant noted that it does say the blood
         sugar is "above target" but it's hard to read.
     •   One participant wondered if smoking makes you diabetic.
     •   A couple of participants (one with type 1 diabetes and one who had
         gestational diabetes) noted that the level is slightly elevated but not
         too severe.
     •   The fingers appeared to be those of an older person, suggesting that
         the reading on the device could be age related.
     Suggestions for improvement

     •   Make the numbers on the display red or flashing.
     •   Make the blood look more realistic – it’s too much blood.
     •   Possibly have the numbers be higher.
64
PeripheralCase
            Vascular        Disease – Image E
               6:20-cv-00176-JCB Document 34-12 Filed 05/15/20              Page 17 of 22 PageID #: 1446




     General Responses

     •   Participants had a wide variety of interpretations for this image:
           •   Amputation was mentioned as well as “missing toes.”
           •   Diabetes was mentioned multiple times.
           •   Clogged arteries and not enough blood flow to the feet can cause limbs
                                                                                                           E
               to fall off.
           •   One participant hypothesized that it was a disease you could get from
               smoking.
           •   Gangrene; Rotting feet
           •   Infections
           •   Frostbite
           •   Gout
     Is there anything confusing about the image? Is the image realistic?

     •   The cause of the foot problem is unclear.
           •   A few participants wondered why the feet are black.
           •   The image is confusing on its own.
           •   The connection to smoking is not clear.
     •   Participants had mixed opinions on whether the image was realistic.
           •   It seemed realistic to some but too dramatic, which makes it less credible.
           •   People might not be able to relate to it because it is extreme.
           •   The lighting on the upper right leg and the excessive redness on the toe
               make it less realistic.
     Suggestions for improvement

     •   Make the image appear less severe. Change the lighting on the
67       upper left leg and the excessive redness on the toe.
PeripheralCase
            Vascular        Disease
               6:20-cv-00176-JCB          – Smoking
                                 Document 34-12 Filed 05/15/20reduces
                                                               Page 18 of 22 blood     flow to the
                                                                             PageID #: 1447


limbs, which can require amputation
     Does the sentence help you understand what the picture is?

     •   The words help some participants understand that the toes did not
         fall off, but were surgically removed.
     •   Some participants were still confused about why some toes were
         missing and some were black or red.
                                                                                              E7
     •   The word "limbs" is confusing to some participants because they
         think of “limbs” as arms and legs.
     •   One participant mentioned that it should focus on “prolonged
         smoking” rather than just “smoking.”

     Do the sentence and picture together teach you anything about the relationship between
     smoking and amputation (peripheral vascular disease)?

     •   That smoking reduces blood flow to the limbs, which can require
         amputation, is new information for many participants. The idea of
         losing limbs scares some participants and grabs their attention.
     •   Some participants knew that smoking clogged arteries or reduced
         blood flow, but not to this extent.




68
Sexual Dysfunction       - Overview
        Case 6:20-cv-00176-JCB Document 34-12                 Filed 05/15/20 Page 19 of 22 PageID #: 1448




                                                  Segments (n=42)
                                ▪    1 older adult group (n=10)
                                ▪    2 younger adult groups (n=17)
                                ▪    1 youth susceptible group (n=5)
                                ▪    1 youth smoker group (n=10)




69   Note: There are no worksheet data for this health topic because there is only one image/statement pairing.
Sexual Dysfunction         – Image F
        Case 6:20-cv-00176-JCB Document 34-12              Filed 05/15/20 Page 20 of 22 PageID #: 1449




     General Responses

     •   Participants had a wide variety of interpretations for this image.
           •   Erectile dysfunction, inability to have sex and/or “blood flow problem”
               were mentioned in 4 of the 5 groups.
           •   The couple could have a strained relationship. One participant thought                    F
               conflict could be caused because he smokes and she doesn’t.
           •   The woman is in “la la land.”
           •   Addiction could be involved.
           •   Insomnia/sleeplessness
           •   Stress/depression
           •   In one group participants discussed the fact that the man looks older than
               the woman. This could be due to smoking.
     Is there anything confusing about the image? Is the image realistic?

     •   Many participants agreed that without the words, it was difficult to
         know what the image was depicting.
     •   Most participants believed the image was realistic, but some thought
         the image either looked “posed” or had aspects that were unclear.
     •   It is not clear if the man on the edge of the mattress.
     •   The color of the man’s arms makes him appear burned.
     •   The man’s arm looks like a “tentacle.”
     •   The woman’s head is in a weird spot.



70
Sexual Dysfunction         – Image F (2)
        Case 6:20-cv-00176-JCB Document 34-12 Filed 05/15/20   Page 21 of 22 PageID #: 1450




     Suggestions for improvement

     •   Have a younger man in this image instead of the man depicted or
         have the woman appear to be older.
                                                                                              F
     •   Change the coloring on the man’s arms (they appear burned).
     •   Make the man’s arm look more normal (looks like a “tentacle”).
     •   Change the relative location of various items (e.g. man does not
         appear to be on edge of bed; the woman’s head is in a strange
         location).
     •   Do not show man’s crotch (“awkward”).
     •   Try to make the image look less “posed.”




71
Sexual Dysfunction          – Smoking
         Case 6:20-cv-00176-JCB              reduces
                                Document 34-12 Filed 05/15/20blood
                                                               Page 22 flow,    which
                                                                       of 22 PageID #: 1451 can


cause erectile dysfunction
     Does the sentence help you understand what the picture is?

     •   Most participants stated that the words helped them understand what
         the picture was.
           •   Some participants stated they were trying to have sex but couldn’t.
           •   Some participants thought they have been trying to have kids and
               couldn’t.                                                                      F8
           •   Some participants noted that the couple doesn’t have a happy
               relationship; they appear to be unhappy or upset.



     Do the sentence and picture together teach you anything about the relationship between
     smoking and sex (sexual dysfunction)?

     •   Most participants learned something new from this image/statement
         pairing, including:
           •   Smoking can cause erectile dysfunction.
           •   Smoking reduces blood flow.
           •   Erectile dysfunction can cause problems for the partner.




72
